Citation Nr: 0938201	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant/claimant served on active duty for training 
(ACDUTRA) from July 1972 to November 1972.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2005 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his August 2006 Substantive Appeal, the appellant requested a 
Travel Board hearing; in later August 2006 correspondence, he 
withdrew the request.  This case was before the Board in July 
2008 when it was remanded for additional development.  


FINDINGS OF FACT

1.  The appellant's depression in service was acute and 
resolved; his current depression is not shown to be related 
to his service.  

2.  A low back disability was not manifested in service, and 
the appellant's current low back disability is not shown to 
be etiologically related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A July 2005 explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 
2006 letter informed the appellant of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

Regarding VA's duty to assist, the appellant's service 
treatment records (STRs), Social Security Administration, and 
post-service treatment records are associated with the claims 
file.  He has not identified any pertinent evidence that 
remains outstanding.  The Board has considered whether VA 
examinations to evaluate the appellant's disabilities are 
necessary, and finds such examinations are not necessary.  
Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record is not sufficient 
evidence to decide the issue but: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  There is no evidence of a low 
back disability in service (and only a single notation in 
service that the appellant seemed sad or depressed 
sometimes), no medical evidence of a low back disability or 
depression until many years after the appellant's service, 
and no competent (medical) evidence that even suggests that 
there may be a nexus between the appellant's depression or 
low back disability and his service.  A medical opinion is 
not necessary to decide this claim, as such opinion could not 
establish there was a related disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the appellant's recitation of medical history).  
Absent any competent (medical) evidence suggesting that the 
appellant's depression and low back disability may be 
associated with his service, an examination for a medical 
nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the "low 
threshold" standard as to when a VA examination is necessary 
outlined by the United States Court of Appeals for Veterans 
Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
is not met.  VA's duty to assist is satisfied.  The appellant 
is not prejudiced by the Board's proceeding with appellate 
review.  

B.	Factual Background

The appellant's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to a back disability.  A 
September 1972 report notes that the appellant seemed sad or 
depressed occasionally.  An October 1972 record notes that he 
did not have an incapacitating physical or mental disability, 
and that he had no mental or physical disability that would 
warrant his discharge by reason of physical disability.  A 
November 1972 Aptitude Board recommended that the appellant 
be discharged for unsuitability (due to having a hard time 
learning) and issued an honorable discharge.  His DD 214 
reflects that he received an honorable discharge.  

A December 1984 private treatment record from Dr. A.L.S. 
notes that the appellant was doing some heavy lifting during 
work in November 1984 and injured his back.  A November 1985 
record notes that in November 1985 the appellant underwent a 
lumbar laminotomy, disectomy, and foraminotomy at L5-S1, that 
a herniated nucleus pulposus was found and excised, and that 
a lumbar fusion at L5-S1 was performed.  

An August 1993 VA treatment record notes the appellant had 
been unable to work since 1984 and that this resulted in a 
"nervous breakdown."  In a December 1993 VA treatment 
record, he reported he was unable to find employment and felt 
depressed over the situation.  

In a July 2004 Parkland Health and Hospital System record, it 
was noted that the appellant had back pain secondary to a 
fusion in 1985.  

An April 2005 VA treatment record notes the appellant 
reported he has had lower back pain for ten years.  A June 
2006 record notes the appellant has had chronic low back pain 
since the 1985 surgery.  A November 2006 record lists 
diagnoses of lumbar spondylosis, degenerative disc disease, 
degenerative joint disease, and failed back surgery syndrome.  
In December 2006, the appellant reported being depressed ever 
since the surgery in 1985; he denied being on any 
antidepressants.  Upon being asked whether he was injured in 
the military, he reported that he was not.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty (which includes ACDUTRA), or for aggravation 
of a pre-existing injury or disease in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements is met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the appellant currently has a low 
back disability and depression.  Notably, there is a notation 
in service that he occasionally seemed sad or depressed.  
However, there was no diagnosis or treatment of depression or 
of a psychiatric disability in service, including upon 
discharge, and any depression in service must be considered 
acute, not representing a chronic disability.  As the record 
does not contain any evidence that a low back disability or a 
chronic depression was manifested in service, service 
connection for either such disability on the basis that it 
became manifest in service and persisted is not warranted.  

Consequently, what the appellant must still show to establish 
service connection for these disabilities is that they are 
related to disease or injury in service.  There is no 
postservice medical evidence of a low back disability or 
depression until 1985, more than 13 years after the 
appellant's discharge.  Significantly, the appellant's low 
back and depression complaints were first clinically 
documented in the record in 1985, following his surgery for a 
work-related injury the year before.  Notably, the appellant 
reported on numerous occasions that his low back complaints 
are from his surgery in 1985, and that his depression is also 
from the surgery.  [The Board notes that in an October 2006 
VA Form 21-527, the appellant listed the beginning of his 
depression and back disability as 1985.]  Furthermore, the 
record does not include a medical opinion to the effect that 
any current depression or low back disability may be related 
to the appellant's military service.  

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  This is because any such medical opinion 
would not establish the existence of an injury in service to 
which current disability could be related, nor produce 
evidence supporting a nexus between current disability and 
service (e.g., continuity of complaints).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1348 (Fed. Cir. 2003).  

The Board has considered the appellant's statements to the 
effect that his current low back disability and depression 
were incurred during his military service.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, many years 
passed between service and the first clinical notations of 
the appellant's low back and depression complaints.  A 
lengthy time interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The preponderance of the 
evidence is against the appellant's claims; therefore, they 
must be denied.  


ORDER

Service connection for depression is denied.  

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


